IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF G.A.S., JR.              : No. 186 WAL 2022
                                            :
                                            :
PETITION OF: G.S., SR., FATHER              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN RE: ADOPTION OF A.M.S.                   : No. 187 WAL 2022
                                            :
                                            :
PETITION OF: G.S., SR., FATHER              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.